On Petition for Rehearing.
PER CURIAM.
On petition for rehearing the appellant makes a point — vital, of course, to the decision — that this court did not review the order actually appealed from but reviewed an entirely different order. The order named in the petition for allowance of an appeal — the only one in the ease conceivably appealable in point of time— was the order of June 29, 1925, and that we reviewed. But that order (aside from costs) is addressed to two matters: (a) The vacation of an order allowing a discharge; and (b) denial of a motion holding attorneys for the bankrupts in contempt of court. The former was final; the latter purely interlocutory. Understanding that the appeal was from the final matter, we gave that part of the order our main consideration. If we were wrong in this, the result is the same; for, even if the contempt aspect of the order were appealable, we have, on examination, found no error committed by the court in refusing to hold the attorneys charged. Moreover, it is plain, as we stated in the opinion, that the motion to dismiss the appeal could, and should, be allowed on formal defects in the appellate proceeding.
The petition for rehearing is denied.